Citation Nr: 0104058	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  96-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO decision that denied service connection 
for PTSD.  

The RO previously denied service connection for psychiatric 
condition (other than PTSD) in a September 1981 rating 
decision.  The current claim for service connection for PTSD 
is a different claim and will be considered without regard to 
the previous RO decision.


FINDING OF FACT

The veteran has PTSD which was caused by stressful events he 
experienced in service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from August 
1968 to August 1971 including service in Vietnam.  His DD 
Form 214 reflects that his primary military occupational 
specialty (MOS) was that of a light weapons infantryman, but 
does not reflect any combat citations or awards.  His service 
personnel records show that he served from August 1969 to 
July 1970 in Vietnam in Advisory Team 75 of the Army's Delta 
Military Assistance Command (DMAC) and served with the 7th 
Division of the Army of the Republic of Vietnam (ARVN); his 
duty assignment was listed as a security guard.  His service 
medical records show no specific psychiatric complaints or 
findings, but on the report of medical history recorded in 
connection with his 1971 service separation examination, he 
reported that he had frequent or terrifying nightmares. 

In June 1980 the veteran filed a claim for service connection 
for anxiety.  This claim was denied by the RO in September 
1981.

The veteran was referred to a VA mental health clinic for a 
VA Medical Center (VAMC) in February 1982 for depression and 
to rule out possible Vietnam stress syndrome.  The diagnosis 
at the VA mental health clinic in March 1982 included 
dysthymic disorder and antisocial personality disorder.

An August 1986 VA psychological evaluation noted that the 
veteran reported that he had occasional frightening dreams 
related to Vietnam combat experiences.  Counseling at a Vet 
Center was recommended.

In November 1986 a statement was received from a service 
comrade who said he observed ARVN soldiers beat the veteran 
in 1969 in Vietnam.

Private treatment records from Onondaga Pastoral Counseling 
Center in the 1980s and early 1990s shows the veteran was 
seen on numerous occasions for adjustment, personality, and 
depressive disorders.  There are numerous diagnoses of PTSD 
contained in various private treatment records in the 1990s.  

The veteran filed a claim for service connection for PTSD in 
February 1994.  

On a March 1994 VA psychiatric examination, the veteran 
reported that he had flashbacks and nightmares of his Vietnam 
experiences.  The diagnoses were PTSD, alcohol dependence, 
and depressive disorder.

In April 1994 correspondence to the RO, the veteran claimed 
that stressors that supported his diagnosis of PTSD included 
combat-related experiences while going out in the field with 
ARVN soldiers (being blown to the ground when an ARVN soldier 
stepped on a land mine, being pinned down by Viet Cong small 
arms fire in a rice paddy, observing combat atrocities 
committed by ARVN soldiers on civilian populace, etc.), being 
threatened and beaten by ARVN soldiers, and seeing the body 
of his best friend who died when his jeep was blown up 
several days before he was scheduled to return home.

By letter in May 1997, the RO requested the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
corroborate the veteran's claimed stressors.  In February 
1998 the USASCRUR responded that no records concerning MACV 
Advisory Team 75 were available for the period that the 
veteran served in Vietnam, but did confirm the death of a 
soldier assigned to the MACV Advisors with the same name as 
the veteran's friend.  

In May 1998 a psychiatrist from the State University of New 
York (SUNY) Health Science Center reported that the veteran 
had a 20 year history of treatment for depression, PTSD, and 
polysubstance abuse.  The doctor reported diagnoses of major 
depressive disorder, rule out PTSD, and personality disorder 
with antisocial traits.

In a June 1998 VA social survey, the veteran reiterated 
earlier reported stressors and reported that he was receiving 
regular treatment for PTSD.

In July 1998 a clinical psychologist from the Syracuse SUNY 
Health Science reported that the veteran was receiving 
inpatient treatment for major depression.  The psychologist 
reported that the veteran could also be diagnosed with PTSD 
and that the veteran would address those issues through a 
veterans' center.

On an April 1999 VA psychiatric examination, the examiner 
reviewed the veteran's history of treatment and 
hospitalization for various psychiatric and substance abuse 
problems.  The veteran recounted most of the stressors 
already referred to.  The examiner reported that he had 
reviewed the veteran's entire file.  The veteran described 
symptom consistent with major depression, and evidenced 
symptoms consistent with a diagnosis of PTSD.  The doctor 
reported that the veteran linked his symptoms of PTSD to his 
military experience and the content of his thoughts and 
symptoms were focused on his military experiences.  The 
diagnoses were major depression, PTSD, and mixed substance 
abuse, in remission.

Also of record are additional and extensive psychiatric and 
mental health treatment records through the late 1990.  These 
records show diagnoses that include PTSD.

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).]

There is ample medical evidence of a diagnosis of PTSD.  VA 
and private psychological and psychiatric examination reports 
and outpatient treatment records, dating throughout the 
1990s, reveal that PTSD has been diagnosed, and the diagnosis 
is adequately supported by clinical findings.  Thus, there is 
medical evidence establishing a clear diagnosis of PTSD.

With regard to the stressor element, if a veteran did not 
engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet.App. 91 (1993); Doran v. 
Brown, 6 Vet.App. 283 (1994).  The veteran served in the Army 
from 1968 to 1971.  Service department records do not verify 
he personally performed combat duties, although they show he 
had an infantryman's MOS and served with an advisory team to 
an ARVN infantry division.  The evidence does not confirm 
that the veteran personally engaged in combat.  There is, 
however, corroborating evidence of the veteran being attacked 
by ARVN soldiers and the USASCRUR has confirmed the death of 
a fellow soldier the veteran reports served in his unit.  Not 
every event which he alleges has been verified, but these two 
have.  The Board concludes there is credible supporting 
evidence that some alleged stressors actually occurred.

The 1999 VA psychiatrist has attributed the current PTSD to 
service stressors and other examiners have all implicitly 
attributed the veteran's PTSD to service stressors, including 
the death of his fellow soldier and the experience with the 
ARVN soldiers.  Whether a confirmed service event constitutes 
a sufficient stressor for PTSD is a medical question, and 
examiners have implicitly associated the verified service 
stressors to the PTSD diagnosis.  38 C.F.R. § 4.125; Cohen, 
supra.  There is satisfactory medical evidence linking 
diagnosed PTSD to service stressors.

Resolving all reasonable doubt in the veteran's favor, 38 
U.S.C.A. § 5107(b), the Board finds that the veteran 
currently has a clear diagnosis of PTSD, there are verified 
service stressors, and there is medical evidence linking the 
diagnosis to service stressors.  38 C.F.R. § 3.304(f); Cohen, 
supra.  All legal requirements for service connection have 
been satisfied.  The Board concludes that PTSD was incurred 
in service, and service connection is warranted.


ORDER

Service connection for PTSD is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

